Title: Continental Congress First Motion on Evaluation of State Lands for Carrying into Effect Article 8 of the Articles of Confederation, [6 February 1783]
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia, February 6, 1783]
Resolved, That in order to enable Congress to form an eventual plan towards carrying into execution the 8th. article of confederation the several States be required to pass laws for forming or dividing their respective states into such districts as they judge most convenient for procuring an accurate valuation of the lands and of the buildings and improvements thereon, & to appoint Commissioners in each district to return to them the quantity of land in such district, the quantity surveyed, the quantity in actual occupation, the general quality of the land, the number and kind of buildings, the average rate at which lands under improvement and lands unimproved are usually sold in such district; and also an account of the males between 16 & 60, distinguishing the whites from the blacks, within such district, and that the executive of each state transmit such returns to Congress on or before the 1st of January 1784.
